Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 2, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, two counts of intimidating a witness in the third degree, and assault in the third degree, and sentencing him to concurrent terms of 4 to 12 years on the second-degree weapon possession conviction, 2⅓ to 7 years on the third-degree weapon possession conviction and 1 year on the assault conviction, all to run consecutively with consecutive terms of 1 to 3 years on each conviction of intimidating a witness, unanimously affirmed.
The court properly charged the jury on the permissive presumption of intent under Penal Law § 265.15 (4) even though defendant’s intent to use the weapon unlawfully could also be inferred from evidence of defendant’s conduct (see, *268People v Toribio, 216 AD2d 189, lv denied 87 NY2d 908; People v Evans, 106 AD2d 527, 531).
Defendant’s remaining contentions are unpreserved and without merit. Concur—Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.